Title: To Benjamin Franklin from Sartine, 4 May 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


à Marly le 4. May 1779
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de M’écrire le 1er. du mois passé. Je me suis fait rendre un Compte detaillé du projet que M. Gillon m’a communiqué; il en resulte que si le Succès étoit tel qu’il est annoncé, il procureroit éffectivement de grands Avantages; mais pour en tenter l’Execution, il faudroit envoyer sur les lieux au moins trois Vaisseaux de ligne, trois fregates avec deux cutters ou alleges, et cela est d’autant moins practicable, que le Roi a expressement defendu de detacher aucun des Bâtimens qui composent son Armée Navale, Je suis très faché de me trouver par cette raison dans l’impossibilité d’accorder à M. Gillon les demandes qu’il fait et de ne pouvoir lui offrir, que de bons Offices: Je souhaite beaucoup qu’il se presente des Occasions ou ils ne puissent lui être utiles.

J’ai l’honneur d’être avec une parfaite Consideration, Monsieur, Votre très humble et très obeissant Serviteur;/.
(signé) De Sartine.
M Franklin
